DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/21/2021 was filed on or after the effective filing date of the instant application on 07/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1-5 are objected to because of the following informalities:

Claims 1-4 also recite numbers (1), (2) and (3) which are easy to confused with the claim numbers. They should be deleted or amended to others such as (i), (ii) and (iii) or (a), (b) and (c).
Claim 3 recites “PI” which is an acronym without describing its definition earlier in the claim. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitations "the limitations of uplink and downlink bandwidth", “the receiving buffer”, “the broadcaster end”, “the system”, “the wth frame”, “the broadcaster i”, “the broadcaster j”, “the target buffer”, “the actual buffer”, “the frame size”, “the frame duration”, “the average uplink bandwidth”, “the average downlink 
Claim 3 recites the limitations “the specific steps”, “the prediction errors”, “the proportional controller”, “the difference”, “the actual buffer”, “the target buffer”, “the proportional coefficient”, “the integral controller”, “the integral coefficient” and “the final updated target bitrate”. There are insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations “the space” and “the value”. There are insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations “the actual application”, “the uplink and downlink bandwidth”, “the receiving buffer”, “the broadcaster end”, “the new bitrate”, the encoding parameter”, “the new statistical data” and “the encoder”. There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claims recite a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant 
Claim 4 is analyzed and rejected the same reason as in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2014/0310755) in view of Li et al (US 2011/0179186).
Regarding claim 1, Stafford discloses an adaptive bitrate adjustment method for multi-user interactive live broadcast, characterized in that, said method comprises the following steps: 

(2) adjusting and online updating target bitrate through buffer feedback to eliminate systematic errors in modeling and measurement process (¶ [0045]-[0046]).
Stafford discloses clustering the target bitrate based on factors to obtain a final actual bitrate (¶ [0048]-[0056]), but is silent about based on QoE loss.
Li discloses clustering the target bitrate based on QoE loss to obtain a final actual bitrate (¶ [0041], ¶ [0045]-[0050] and ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stafford’s system with the teaching of Li, so to adjust the target bitrate based on other factors such as QoE loss as a matter of engineering choices.

Regarding claim 5, Stafford in view of Li discloses the method as discussed in the rejection of claim 1. The combined system further discloses in the actual applications, statistically counting historical data of the uplink and downlink bandwidth, making predictions, and counting the receiving buffer of the broadcaster end, and then adopting a periodic bitrate adjustment strategy which utilizes the adaptive bitrate adjustment method at equal intervals and inputs new statistical data, calculating the new bitrate as the encoding parameter based on the new statistical data and outputting to the encoder, and finally forming a feedback closed loop (taught by Stafford; ¶ [0023]-.

Allowable Subject Matter

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421